It appears to me that the judgment in favor of the infant son is grossly excessive and should be materially reduced. Hardy was earning $125 per month. He was absent from home much of the time, and the record does not show what his expenses were or must have been. The record is silent also as to the capacity and inclination of Hardy to give his son mental and moral training. The record shows only that he supported his wife and son. As a matter of law, Hardy would have been entitled to the earnings *Page 87 
of his son during the son's minority. We have affirmed many judgments allowing the father to recover the value of these services where the infant was killed. But the infant here was not killed. He has recovered what should be the value of his father's contributions for his support.
In the state of this record, an allowance, out of the father's earnings for the benefit of the son, of $25 per month appears reasonable, and any allowance in excess of that sum is speculative and unsupported by any testimony. A calculation made, the accuracy of which is not questioned, shows that the present value of a recovery to the son of $25 per month, for 234 months, or 19 1/2 years, the period of minority, discounted at the legal rate, computed annually, is $3,502.51. There is no proof of probability of increased earning capacity, or of increased contributions, and no testimony showing that the financial loss exceeded the sum of $3,502.51.
The majority set a new standard for the recovery of damages in behalf of minors whose father is killed which must be applied in cases where there is more than one child, if the recovery is not to be limited to the present value of the contributions which the testimony shows would probably be made, including reasonable compensation for the loss of the father's supervision.
The Chief Justice concurs in the views here expressed.
GREENHAW, J., (on rehearing). Upon consideration of this case on rehearing we have reached the conclusion that the judgment of $15,000 in favor of James Hardy, the infant son, is excessive, and should be reduced to $7,500. The record shows that the deceased supported his wife and son. As a matter of law the deceased, had he lived, would have been entitled to the earnings of his son during the son's minority. James has been deprived of the father's financial contributions which he could reasonably have expected had the father been alive during such son's minority. He was also deprived of the companionship, association, and paternal supervision of the father. While it is difficult to estimate in dollars and cents the damage which the infant son has sustained in the death of his father, we have concluded that a judgment *Page 88 
for the son in any amount over $7,500 in this case is excessive, when measured by rules established by former decisions.
The petition for rehearing, in so far as it relates to the excessiveness of the judgment in favor of the son, is sustained. The judgment in favor of James Hardy is, therefore, modified by reducing it to the sum of $7,500, and as thus modified it is affirmed.